Case 1:21-cv-21455-MGC Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


 CLINTON McQUEEN,

        Plaintiff,

 vs.

 CHEF TEACH HOUSE OF MAC LLC,
 a Florida Limited Liability Company, and
 DERRICK TURTON, an individual, jointly
 and severally,

        Defendants.
                                            /

                              COMPLAINT FOR DAMAGES

        Plaintiff, CLINTON McQUEEN, sues Defendants, CHEF TEACH HOUSE OF
 MAC LLC, and DERRICK TURTON, and shows:


                                         Introduction
        1.      This is an action by CLINTON MCQUEEN against his former employers for
 unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a
 reasonable attorney’s fee.


                                         Jurisdiction
        2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
 207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).
        3.      The claim arose within the Southern District of Florida, which is where venue
 is proper.


                               Parties and General Allegations
        4.      Plaintiff, CLINTON McQUEEN, (hereinafter “McQUEEN”) a resident of
 Miami-Dade County, was at all times material, employed by Defendants in their restaurant
 known as World Famous House of Mac as a cook, was an employee as defined by 29 U.S.C.
Case 1:21-cv-21455-MGC Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 4




 § 203 (e), and during his employment with Defendants was engaged in commerce or in the
 production of goods for commerce within the meaning of 29 U.S.C. § 207(a).
        5.     Defendant, CHEF TEACH HOUSE OF MAC LLC (hereinafter, “CHEF
 TEACH HOUSE OF MAC”), is a Florida Limited Liability Company doing business in Miami-
 Dade County, Florida, which operates and is an enterprise engaged in an industry affecting
 commerce, is an employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees
 engaged in commerce or in the production of goods for commerce, or that has employees
 handling, selling, or otherwise working on goods or materials that have been moved in or
 produced for commerce by any person; and it is an enterprise whose annual gross volume of
 sales made or business done is not less than $500,000 (exclusive of excise taxes at the retail
 level that are separately stated) which has employees subject to the provisions of the FLSA,
 29 U.S.C. § 207, in the restaurant where McQUEEN was employed. At all times pertinent
 to this Complaint, CHEF TEACH HOUSE OF MAC operates as an organization which sells
 and/or markets its services and/or goods to customers throughout the United States and also
 provides its services for goods sold and transported from across state lines of other states, and
 CHEF TEACH HOUSE OF MAC obtains and solicits funds from non-Florida sources,
 accepts funds from non-Florida sources, uses telephonic transmissions going over state lines
 to do their business, transmit funds outside the State of Florida, and otherwise regularly
 engages in interstate commerce, particularly with respect to its employees.
        6.     Defendant, DERRICK TURTON (hereinafter “TURTON”), who resides in
 the Southern District of Florida, was, or now is, an owner and/or operator of Defendant
 CHEF TEACH HOUSE OF MAC.
        7.     Defendant TURTON acted and acts directly in the interests of Defendant
 CHEF TEACH HOUSE OF MAC in relation to its employees because he hired McQUEEN,
 determined his pay and work responsibilities and set his work schedule. Thus TURTON
 controlled the terms of McQUEEN’s employment and was and is an employer within the
 meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).


                    COUNT I – Unpaid Overtime against all Defendants
        8.     Plaintiff realleges paragraphs 1 through 7 as if fully set forth in Count I of this
 Complaint.
Case 1:21-cv-21455-MGC Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 4




        9.     Since February 2018, Defendants have willfully violated the provisions of §7 of
 the Act [29 U.S.C. §207] by employing employees engaged in commerce for workweeks longer
 than 40 hours without compensating them for their employment in excess of 40 hours at rates
 not less than one and one-half times the regular rates at which they were employed: specifically
 McQUEEN, from February 2018 through October 2020, has worked in excess of 40 hours a
 week virtually every week of his employment, and was not compensated for the work in excess
 of 40 hours at a rate not less than one and one-half times the regular rate at which he was
 employed.
        10.    The failure to pay overtime compensation to McQUEEN is unlawful in that he
 was not exempted from the overtime provisions of the Act pursuant to the provisions of 29
 U.S.C. § 213(a), in that he neither was a bona fide executive, administrative or professional
 employee.
        11.    Defendants’ actions were willful and purposeful as they were well aware of the
 Fair Labor Standards Act and McQUEEN’s status as non-exempt, but chose not to pay him in
 accordance with the Act.
        12.    MCQUEEN is entitled pursuant to 29 U.S.C. § 216(b), to recover from
 Defendants:
               a.      All unpaid overtime that is due;
               b.      As liquidated damages, an amount equal to the unpaid overtime owed;
               c.      The costs of this action, and;
               d.      A reasonable attorney’s fee.
        WHEREFORE, Plaintiff, CLINTON McQUEEN, prays that this court will grant
 judgment against Defendants:
               a.      awarding McQUEEN payment of overtime compensation found by the
 court to be due to him under the Act;
               b.      awarding McQUEEN an additional equal amount as liquidated damages;
               c.      awarding McQUEEN his costs, including a reasonable attorney’s fee; and
               d.      granting such other and further relief as is just.


                                           Jury Demand
        Plaintiff demands trial by jury.
Case 1:21-cv-21455-MGC Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 4




 Dated: April 15, 2021
 Plantation, Florida
                                    Respectfully submitted,


                                    s/Robert S. Norell
                                    Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                    E-Mail: rob@floridawagelaw.com
                                    ROBERT S. NORELL, P.A.
                                    300 N.W. 70th Avenue
                                    Suite 305
                                    Plantation, Florida 33317
                                    Telephone: (954) 617-6017
                                    Facsimile: (954) 617-6018
                                    Counsel for CLINTON McQUEEN
